297 S.W.3d 643 (2009)
Paul ROBINSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92348.
Missouri Court of Appeals, Eastern District, Division Four.
November 17, 2009.
Lisa M. Stroup, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Paul Robinson (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035[1] motion for post-conviction relief. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. *644 We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.